Citation Nr: 1826721	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  15-01 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse



ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from June 1967 to October 1967.  He also had additional service as a member of Army National Guard of Alabama from January 1967 to September 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of these matters is with the RO in Montgomery, Alabama.

The Veteran testified at a February 2018 videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims file.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, his currently diagnosed bilateral hearing loss is due to his active service.

2.  Resolving all reasonable doubt in favor of the Veteran, his currently diagnosed tinnitus is due to his active service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 101, 106, 1110, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.385 (2017). 

2.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C. §§ 101, 106, 1110, 5107 (2012); 38 C.F.R. §§ 3.6,  3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).   

Given the Board's favorable decision in granting service connection for bilateral hearing loss and tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate these parts of the appeal have been accomplished.

Service Connection

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166 - 67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing inactive duty for training INACDUTRA. 38 U.S.C. §§ 101 (24), 106, 1110 (2012); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2017). ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists. 38 C.F.R. § 3.6 (c). INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state. 38 C.F.R. § 3.6 (d).

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385establish when hearing loss is severe enough to be service connected.  Hensley at 159.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted and § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley, 5 Vet. App. at 159.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303; Hensley, 5 Vet. App. at 159 - 60.

Analysis

The Veteran contends that his current bilateral hearing loss and tinnitus was caused by his exposure to loud noise during his period of ACDUTRA, while working in helicopter maintenance and as a cannoneer.   

Based on a careful review of all of the subjective and clinical evidence, the Board finds that resolving all reasonable doubt in the favor of the Veteran, his service connection claim for bilateral hearing loss is warranted. 

According to the Veteran's Army National Guard report of separation, he served as an AW crewman in 1967, a position which has a high probability of noise exposure.  

STRs document that the Veteran entered into active duty service with normal hearing.  Subsequent audiological testing, performed during the Veteran's service with the National Guard, showed a steady decline in hearing in the high frequency thresholds.  See September 1971, July 1975, August 1981, February 1982, and December 1985 audiograms.  At his final in-service audiogram, in December 1985, the Veteran had bilateral hearing loss for VA purposes.  

The evidence clearly demonstrates that the Veteran has a current diagnosis for bilateral hearing loss that comports with VA's definition under 38 C.F.R. § 3.385 and tinnitus.  See January 2013 VA examination.   

The question remains whether the Veteran's currently bilateral hearing loss and tinnitus are etiologically related to his military service. 

In a November 2011 note, J. M. McQueen, M.D., diagnosed the Veteran with hearing loss and opined that it was as likely as not that his military service and history of noise exposure contributed to his hearing loss.  As J. M. McQueen, M.D., failed to provide an underlying rationale for his conclusion concerning the Veteran's bilateral hearing loss, the Board finds that this opinion is inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 304 (2008).  Therefore, the November 2011 opinion has less probative value.  

In a January 2013 VA examination, the examiner diagnosed the Veteran with bilateral hearing loss and tinnitus. The examiner opined that they were less likely than not caused by or the result of his military service based on the Veteran's short period of active service, lack of change in hearing thresholds during active service, and change of hearing during his time in the National Guard and as a civilian employee.  

In a February 2014 note, S. C. Callahan, M.D., opined that it was more likely than not that the Veteran's hearing loss and tinnitus was due to his military noise exposure.  In making this determination, the physician noted that the Veteran served as an A W crewman and helicopter repairman during service and was frequently exposed to intense noise exposure.

Accordingly, the Board finds that the evidence is at least in equipoise that the Veteran's current bilateral hearing loss and tinnitus are etiologically related to his in-service noise exposure.  Therefore, resolving all reasonable doubt in favor of the Veteran, his service connection claim for bilateral hearing loss and tinnitus are granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



REMAND

The Veteran has claimed that his sleep apnea is either due to a cooking equipment explosion that occurred during a period of active duty for training (ACDUTRA) in 1988, 1989, or 1991, or secondary to his now service-connected bilateral hearing loss and tinnitus.  

With regards to ACDUTRA and inactive duty for training (INACDUTRA), service connection may be granted for a disability resulting from injury or disease incurred or aggravated during a period of ACDUTRA, or from an injury incurred or aggravated during a period of INACDUTRA. 38 U.S.C. §§ 101(24), 106, 1110, 1131 (2012).  The Veteran's claims file, however, does not contain specific information about all of his periods of ACDUTRA and INACDUTRA necessary to make a determination regarding if sleep apnea is related to service.  Thus, remand is necessary to verify the Veteran's specific periods of ACDUTRA and INACDUTRA service from January 1967 to September 1989.

In addition, as the Veteran is now service-connected for hearing loss and tinnitus and there is no VA opinion of record addressing whether the Veteran's sleep apnea is due to his hearing loss and tinnitus or military service, the Board finds that a VA examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Verify all of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the National Guard and whether there was a cooking equipment explosion in 1988, 1989, or 1991.  

2.  After the above is completed, schedule a VA examination.  Provide the claims file, including a copy of this REMAND, to the examiner for review.

After review of the claims file, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is due to or aggravated by his service-connected  bilateral hearing loss or tinnitus.

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is due to a period of ACDUTRA or INACDUTRA, to include a cooking equipment explosion - IF such explosion is verified occurred.
 
3.  Thereafter, readjudicate the claim remaining on appeal.  If the benefit sought is denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


